Citation Nr: 1508241	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-34 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for thyroid cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1961 to October 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota that, in pertinent part, denied service connection for thyroid cancer.  The Veteran had also initiated an appeal of a denial of service connection for peripheral neuropathy of his upper and lower extremities, but a January 2014 rating decision granted service connection for those disabilities (which represents full grants of the benefits sought as to peripheral neuropathy), and those issues are not before the Board.  In December 2014, a videoconference hearing was held before the undersigned; a transcript is of record.  

The Board notes that additional evidence, including an April 2014 letter from a VA treatment provider, was received after the most recent supplemental statement of the case was issued in January 2014.  The Veteran waived initial consideration of this evidence by the RO at the hearing; further, given the favorable action taken herein with regard to the issue of service connection for thyroid cancer, there is no need for the RO to have considered the evidence in the first instance.  38 C.F.R. § 20.1304.

At the December 2014 Board hearing, the Veteran related a disability of the mouth ("cotton mouth") to exposure to environmental hazards in service.  The Veteran has previously submitted letters referring to "hot tongue syndrome."  The issue of entitlement to service connection for a mouth disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence establishes his thyroid cancer is attributable to environmental exposure in service.  


CONCLUSION OF LAW

Service connection for thyroid cancer is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the of service connection for thyroid cancer, no further discussion of the VCAA is required with respect to this claim.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Medical treatment records show the Veteran was diagnosed with thyroid cancer in September 2008.  A current disability is therefore established.  The remaining question is whether the thyroid cancer is related to his service.  

The Veteran contends his thyroid cancer resulted from exposure to environmental hazards, including radiation from dental X-rays, asbestos, and unknown chemicals, he was exposed to working as an equipment mechanic at the Elmendorf Air Force Base in Alaska during service.  He asserts repairing and cleaning various equipment parts exposed him to asbestos, chlorinated solvents, other cleaning materials, and potentially Agent Orange and radiation.  

The VA Adjudication Procedure Manual, M21-1MR, provides guidance on how to adjudicate claims based on exposure to environmental hazards.  Part IV.ii.1.H.32. When exposure to an environmental hazard cannot be verified through an official list provided by the Department of Defense, such as in this case, alternative evidence, including service records, medical evidence, and lay statements are to be considered.  

As noted, the Veteran asserts he was exposed to environmental hazards while cleaning and repairing various equipment parts, including runway sweeping equipment, tractors, brakes and undergoing dental X-rays.  His personnel records show he served as an equipment mechanic at the Elmendorf Air Force Base.  His service treatment records show he received dental treatment, which included the use of X-rays, in service.  In an April 2013 VA endocrinology note and April 2014 letter, a VA treating physician noted the Veteran was exposed to radiation and other unknown toxins by numerous dental X-rays with no shielding of his neck and from the Air Force equipment he cleaned.  In a March 2014 letter, a person who said he served in the Air Force between 1966 and 1970 reported planes flew from where he was stationed, Dover Air Force Base and Tan Son Nhut Air Base in Vietnam, to and from many bases, including Elmendorf Air Force base, with hazardous cargo, including radioactive and poisonous materials.  Upon review, the Board finds the credible evidence supports conceding exposure environmental hazards in service.  It is also clear that the Veteran had some exposure to radiation, based on his in-service dental X-rays.  Further, the RO has previously conceded such exposure, and such exposure was the basis for the RO granting service connection for peripheral neuropathy.  

Regarding the etiology of his thyroid cancer, in an April 2013 opinion, a VA examiner, who did not examine the Veteran, but reviewed his claims file, opined it was less likely than not that the Veteran's thyroid cancer was incurred in or caused by exposure to asbestos that occurred in service.  The examiner reasoned the inhalation of asbestos causes problems with the lungs and the membranes surrounding the lungs and that Up to Date's "Overview of Papillary Thyroid Cancer" does not list asbestos exposure as a risk factor for papillary thyroid cancer.  The examiner also opined it was less likely than not that the Veteran's thyroid cancer was incurred in or caused by exposure chlorinated solvents, carbon tetrachloride, battery acid, and/or degreasing agents during service.  The examiner reasoned "Overview of Papillary Thyroid Cancer" states the significant risk factors for thyroid cancer listed in known order of importance include ionizing radiation exposure (especially in childhood) and a positive family history of thyroid cancer in first-degree relative.  Exposure to chlorinated solvents, carbon tetrachloride, battery acid and/or degreasing agents for cleaning as environmental exposures were not listed as risk factors that contribute to pathogenesis of papillary thyroid cancer.  She also noted the Centers for Disease Control and Prevention (CDC) website for the Agency for Toxic Substances and Disease Registry does not list exposure to chlorinated solvents, carbon tetrachloride, battery acid and/or degreasing agents for cleaning as substances that are carcinogens for the endocrine system, to include the thyroid gland.

In an April 2013 letter, a private physician noted thyroid cancer is known to be associated with low dose exposure to radiation with a latency period of 10 or more years before the development of the cancer.

As noted, the Veteran's treating endocrinologist noted that the Veteran had numerous dental X-rays with no shielding of his neck in an April 2013 VA endocrinology note.  He opined the X-rays "could have exposed his thyroid to sufficient radiation to have led to thyroid carcinoma later in life." 

In a June 2013 letter, a private physician noted the Veteran had numerous dental X-rays in service without shielding of his neck.  He also noted that there might have been unknown chemical exposures during his military service.  The physician noted thyroid cancer has been associated with low-dose exposure to radiation, but did not specifically opine the Veteran's thyroid cancer was related to his exposure in service.  In a June 2013 treatment note, the physician opined that no one could say with certainty that his thyroid cancer was caused by in-service dental X-rays, but noted such X-rays "could have precipitated" his thyroid cancer.  

In an October 2013 opinion, a VA examiner opined the Veteran's thyroid cancer was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's service treatment records indicate he underwent three dental X-rays in service and that the amount of radiation risk is very negligible based on general radiation risk/exposure to the public that occurs on a daily basis.  He found the Veteran's dental exposure risk was minimal and not consistent with an increased risk of thyroid cancer.  

In November 2013, the Veteran submitted a journal article, "Dental X-rays and the risk of thyroid cancer: a case-control study" that indicates the findings of a study provided some support to the hypothesis that exposure to dental X-rays, particularly multiple exposures, may be associated with an increased risk of thyroid cancer. 

In a December 2013 opinion, a VA examiner opined it was less likely than not that the Veteran's thyroid cancer was the result of exposure to toxins during service.  The examiner cited Up to Date for its finding that the major causation of thyroid cancer is radiation exposure and found there is no history that the Veteran had any significant radiation exposure during service, including from dental X-rays.  The examiner also noted that there is no significant medical literature that would support causation of thyroid cancer to toxin exposure, including solvents.  The examiner, however, also noted the need for additional study, and his negative opinion is based in part on his conclusion that needed studies regarding the conceded exposures and the development of thyroid cancer still need to be conducted.

As noted, the Veteran's VA treatment provider noted the Veteran was exposed to toxins in service in an April 2014 letter.  He opined that since the exact nature of the toxins he was exposed to was not known and could have involved radioactive materials, "it is more likely than not that the thyroid carcinoma resulted from environmental exposures" during service.  

In a June 2014 letter, a private physician opined that it was likely that the Veteran's thyroid cancer resulted from environmental exposures during active service.  

Based on a review of the evidence, the Board concludes that service connection for thyroid cancer is warranted.  Whether the Veteran's exposure to environmental hazards in service caused his thyroid cancer is clearly a medical question.  The evidence in this case does not show a clear consensus regarding the etiology of his thyroid cancer.  VA examiners opined it was less likely than not that the Veteran's exposure to environmental hazards in service caused his thyroid cancer.  The Veteran's VA and private treatment providers found it as least as likely as not that the Veteran's thyroid cancer was the result of environmental exposure in service, including radiation.  

The evidence is certainly equivocal to some degree, but given the conflicting opinions by medical professionals, it appears that the evidence for and against the Veteran's claim is in a state of equipoise.  In this regard, the Board has also carefully considered that there is evidence that the etiology of thyroid cancer is still not fully understood and the negative opinions of record are, in part, based on a finding that the necessary studies have not yet been completed.  There is, however, other evidence of record that indicates that there is such a correlation.  38 U.S.C.A. § 5107(b).  Hence, the benefit of the doubt goes to the Veteran, and service connection for thyroid cancer is warranted.


ORDER

Entitlement to service connection for thyroid cancer is granted.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


